Case 1:18-cv-00412-LPS Document 173 Filed 08/04/20 Page 1 of 5 PageID #: 4777




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


AOS HOLDING COMPANY and
A.O. SMITH CORPORATION,

                       Plaintiffs,

        V.                                                    C.A. No. 18-412-LPS-CJB

BRADFORD WHITE CORPORATION,

                       Defendant.


                                     MEMORANDUM ORDER

        Having reviewed the proposed pretrial order (D.I. 169) submitted by Plaintiff AOS

Holding Company and A.O. Smith Corporation ("AOS" or "Plaintiffs") and by Bradford White

Corporation ("Bradford White" or "Defendant") in relation to the bench trial scheduled to

begin on August 14, 2020, IT IS HEREBY ORDERED THAT:

        I.     Plaintiffs' Motion in Limine ("MIL") No. I, to exclude Bradford White's cold-

flow testing and related claim construction evidence (D.I. 169 Ex. 6 at 1), is DENIED. Citing

Federal Rule of Evidence 401, Plaintiffs contend the challenged evidence is irrelevant because it

is based on a distortion of this Court's construction of the claim term "substantially entirely

under the influence of natural convection," which the Court construed to mean "at a pressure

near or below atmospheric pressure and without the influence of the power burner, such that a

Category I venting system can be used." (D.l. 65 at 5) Bradford White's testing and analysis is

not improperly inconsistent with the Court's claim construction 1 but is, instead, relevant to


1Thus, Plaintiffs' reliance on Hypertherm, Inc. v. Am. Torch Tip Co., 2009 WL 435324, at *2
(D. N.H. Feb. 19, 2009), is unavailing.
Case 1:18-cv-00412-LPS Document 173 Filed 08/04/20 Page 2 of 5 PageID #: 4778
Case 1:18-cv-00412-LPS Document 173 Filed 08/04/20 Page 3 of 5 PageID #: 4779
Case 1:18-cv-00412-LPS Document 173 Filed 08/04/20 Page 4 of 5 PageID #: 4780
Case 1:18-cv-00412-LPS Document 173 Filed 08/04/20 Page 5 of 5 PageID #: 4781
